UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1972


RAFAT EQAB FAYEZ HELA OMAR; RANIA MOHAMMAD FARHAN OMAR; A.
F. E. F. OMAR; L. R. E. F. OMAR,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 10, 2012                   Decided:   August 3, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part, denied in part by unpublished per
curiam opinion.


David E. Piver, THE LAW OFFICES OF DAVID E. PIVER, Wayne,
Pennsylvania, for Petitioners.    Tony West, Assistant Attorney
General, Douglas E. Ginsburg, Assistant Director, Benjamin Mark
Moss, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rafat Eqab Fayez Hela Omar (“Rafat Omar”), his wife,

Rania Mohammad Farhan Omar, and their minor children, A.F.E.F.

and L.R.E.F., (collectively “Petitioners”), natives and citizens

of Jordan, petition for review of an order of the Board of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration      judge’s       denial        of     their     requests       for       asylum,

withholding      of     removal,    and       protection      under     the     Convention

Against Torture.

            In their brief on appeal, the Petitioners argue that

Rafat Omar filed his asylum application within a reasonable time

after    learning      of    his   father-in-law’s          death,     and      the     agency

therefore should have deemed his asylum application timely under

the      changed        circumstances             exception       to      the      one-year

deadline.        See     8   U.S.C.      §    1158(a)(2)(D)         (2006).        We     lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2006), and find that the Petitioners have failed

to raise a constitutional claim or colorable question of law

that    would    fall    under     the       exception      set   forth    in      8    U.S.C.

§ 1252(a)(2)(D) (2006).            See Gomis v. Holder, 571 F.3d 353, 358-

59 (4th Cir. 2009).            Given this jurisdictional bar, we cannot

review     the     underlying         merits         of     their      asylum          claims.

Accordingly, we dismiss this portion of the petition for review.



                                               2
              The Petitioners also contend that the agency erred in

denying       their       applications           for     withholding      of     removal.

“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

if the alien shows that it is more likely than not that [his or]

her    life    or     freedom      would    be       threatened   in   the     country    of

removal because of [his or] her race, religion, nationality,

membership          in    a   particular             social   group,     or     political

opinion.”       Gomis, 571 F.3d at 359 (citations omitted); see 8

U.S.C. § 1231(b)(3) (2006).                 Based on our review of the record,

we conclude that substantial evidence supports the denial of

relief.        We therefore deny this portion of the petition for

review for the reasons stated by the Board.                            See In re: Omar

(B.I.A. Aug. 11, 2011).

               Accordingly, we dismiss the petition for review in

part and deny the petition for review in part. *                       We dispense with

oral       argument      because     the    facts       and   legal    contentions       are

adequately      presented       in    the    materials        before    the    court     and

argument would not aid the decisional process.


                                                          PETITION DISMISSED IN PART
                                                                  AND DENIED IN PART

       *
       The Petitioners have failed to raise any challenges to the
denial of their request for protection under the Convention
Against Torture. They have therefore waived appellate review of
this claim.    See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004).



                                                 3